                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                    September 13, 2019
                                                                               Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                               _______________________________________
                                                                          DAVID W. HERCHER
                                                                         U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In re                                                 Bankruptcy Case Nos.:

15005 NW Cornell LLC; and                             19-31883-dwh11 (Lead Case)
Vahan M. Dinihanian, Jr.,
                                                      19-31886-dwh11
                     Debtors.
                                                      ORDER ON MOTION FOR RELIEF
                                                      FROM STAY

        Based on the record of the August 19, 2019, and August 23, 2019, hearings on the

Motion for Relief from Stay [76], the court

        ORDERS as follows:

        1.     The court modifies the automatic stay of 11 U.S.C. § 362(a) as follows:

        (a)    15005 NW Cornell LLC and Vahan M. Dinihanian, Jr. (the debtors) and the other

parties to Washington County Circuit Court case no. 18CV17059 (the parties) may request or

oppose—

               (1)      entry of findings of facts, conclusions of law, and a general judgment

        (i) determining whether to order partition in kind of the real property subject to that


Page 1 – ORDER ON MOTION FOR RELIEF FROM STAY

                      Case 19-31883-dwh11          Doc 114     Filed 09/13/19
       action and (ii) ordering implementation of the judgment, including appointment of

       referees to apply for land-use approvals and determine partition lines, but not recording

       any deed; and

               (2)     determination of, and entry of a supplemental judgment reflecting, the

       parties’ entitlement to attorney fees accrued before May 21, 2019; and

       (b)     The parties may prosecute or defend any appeals of or postjudgment proceedings

related to subparagraphs 1(a)(1) and (2).

       2.      Except as described in paragraph 1, the automatic stay remains in effect. All other

activities by the parties after May 21, 2019, remain subject to the stay until further order of this

court, including but not limited to—

       (a)     collection of any money judgment against the debtors;

       (b)     any act, including the recordation of any deed, that would effect a change in title

to property of the bankruptcy estates; and

       (c)     assertion of any new claims, or intervention or joinder of any party for the

purpose of asserting claims, against the debtors or respecting property of the bankruptcy estates.

       3.      This order does not authorize debtors to employ or compensate professional

persons, including attorneys, without complying with applicable bankruptcy law, including

11 U.S.C. §§ 327 through 331 and Federal Rules of Bankruptcy Procedure (Bankruptcy

Rules) 2014 and 2016. Nor does it authorize debtors to use, sell, or lease any property, including

the real property subject to the circuit-court action, without complying with applicable

bankruptcy law, including 11 U.S.C. § 363 and Bankruptcy Rules 2002 and 6004.




Page 2 – ORDER ON MOTION FOR RELIEF FROM STAY

                     Case 19-31883-dwh11           Doc 114     Filed 09/13/19
       4.      Paragraphs 1 through 3 of this order will become effective on October 7, 2019.

For avoidance of doubt, the stay of Bankruptcy Rule 4001(a)(3) does not further postpone the

effectiveness of this order.

                                             ###






Page 3 – ORDER ON MOTION FOR RELIEF FROM STAY

                     Case 19-31883-dwh11        Doc 114     Filed 09/13/19
